Response to Arguments
Applicant’s arguments regarding claim 42 have been considered and are persuasive, the rejections against claim 42 have been withdrawn. Applicant’s arguments with respect to the 112 rejection made against claim 36 have been considered but are moot since the 112 rejection was withdrawn within the action mailed 2/5/2021. 
As an initial matter, all claim terms have been given their plain meaning consistent with the specification. There are no special definitions recited within the specification for the claim terms, therefore the BRI for the claim terms have been interpreted to be consistent with their “plain meaning” which refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art and consistent with the use of the claim term in the specification and drawings in accordance with MPEP 2111.01. “The plain meaning refers to their ordinary and customary meaning to the term by those of ordinary skill in the art. The ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question as of the effective filing date.....and may be evidence by a variety of sources including the words of the claims themselves, the specification, drawings, and prior art....It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.”
 Applicant argues that Tabor does not teach the limitations within claim 24 regarding the system configured to enable two types of conductivity testing (pg. 8 of response filed 4/5/2021), the examiner respectfully disagrees. Tabor teaches a coating for bioelectrical stimulation and recording electrodes which discloses a package (e.g. 15) an electrode array sealed in the package (e.g. 15), wherein the apparatus is configured to provide electrical conductivity between two electrodes of the electrode array for enabling two types of conductivity testing of the electrode array (e.g. Col. 2, ll. 51-53). The system is configured to provide electrical conductivity between two electrodes of the electrode array for enabling conductivity testing of the electrode array, therefore the various electrodes of the electrode array may be connected in sets to test conductivity (e.g. Col. 2, ll. 51-53).

Claim Rejections under 35 USC §102
Applicant argues that Lyster does not teach a sterilely sealed package (pg. 14-22 of the response filed on 4/5/2021), the examiner respectfully disagrees. Lyster discloses an electrode assembly (e.g. 150) and further discloses that the electrodes upon their release liner are sealed in a package and that the cartridge facilitates high-reliability sealing of mounted electrodes within an environment that has well-defined conditions in which moisture transfer into and out of the rigid cartridge is minimized, eliminated or essentially eliminated, therefore the electrodes are sterilely sealed within the package (e.g. paragraphs [0007], [0126]).  Applicant states that the word “sterile”, “bacteria”, “antibiotic”, “germ”, “bacteria” and “infection” cannot be found within Lyster therefore 
Applicant further argues the BRI of claim 40 and that Patrick does not teach electrical conductivity between the two electrodes (pgs. 23-24 of the response filed on 4/5/2021), the examiner respectfully disagrees. Claim 40 recites “the apparatus is configured to have the electrical conductivity between the two electrodes at all times while the electrode array is sterilely sealed in the package”. It has been interpreted to mean that the electrical conductivity between the two electrodes is maintained for the duration that the electrode array is sterilely sealed in the package. Patrick discloses a package (e.g. sterile container, 14, Col. 1, ll. 54-63, Col. 4, ll. 21-34); and an electrode array sterilely sealed in the package (e.g. electrode 11 consists of a number of platinum bands or rings 12, Fig. 1, Col. 2, ll. 51-63; sealed within sterile container, 14, Col. 1, ll. 54-63, Col. 4, ll. 21-34). Patrick further discloses that an electric circuit exists between several electrode bands which contact one of the platinum wires (e.g. Col. 4, ll. 3-43), therefore electrical conductivity is provided between two electrodes of the electrode array for the duration that the electrode array is sealed in the package. Patrick further discloses being able to control the establishment of the electrical conductivity between the two electrodes via material completely within the package that is also sterilely sealed in the package (e.g. Col. 3, ll. 16-25, Col. 4, ll. 3-43; sealed within sterile container, 14, Col. 1, ll. 54-63, Col. 4, ll. 21-34), therefore electrical conductivity is 
Applicant argues that Lyster does not teach the apparatus being configured to controllably initiate the establishment of the electrical conductivity between the two electrodes (pg. 25-26 of the response filed 4/5/2021), the examiner respectfully disagrees. Patrick discloses being able to control the establishment of the electrical conductivity between the two electrodes via material completely within the package that is also sterilely sealed in the package (e.g. Col. 3, ll. 16-25, Col. 4, ll. 3-43; sealed within sterile container, 14, Col. 1, ll. 54-63, Col. 4, ll. 21-34), therefore the apparatus is able to control whether electrical conductivity is provided between two electrodes of the electrode array. 
Claim Rejections under 35 USC §103
Applicant argues that Tabor modified by Patrick and Taff does not teach the solid material in the form of body that includes a discrete passageway therein that establishes the conductive path (pg. 27-28 of response filed 4/5/2021), the examiner respectfully disagrees. Taff discloses an inner packaging that includes an electric conducting medium that can include a fluid or liquid gel or a conductive foam that establishes a conductive path between the electrodes (e.g. paragraphs [0025],[0069]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of Tabor as evidence by Patrick with the teachings of Taff to include instead of using a conductive fluid or liquid gel to use a conductive foam for establishing a conductive path between the electrodes in order to provide the predictable result of a conducting medium that is more solid to reduce any potential leakage of the conducting material from the package of the device. 
Applicant argues that Tabor does not teach “utilizing a package in which the electrode array is located”, the examiner respectfully disagrees (pg. 29-30 of response filed 4/5/2021). Tabor discloses that the electrodes are contained within a packing system (e.g. 11) that includes a tube that includes the electrodes and the liquid used for testing (e.g. 13) which is sealed (e.g. Col. 2, ll. 47-53). Tabor discloses that the packaging system includes tube that contains a conductive liquid allowing testing for open circuits, allows remote testing of the packaged bioelectrical stimulating and 
Applicant argues that Tabor does not teach testing immediately after packaging and immediately prior to implantation of the electrode array (pg. 29-32 of response filed 4/5/2021), the examiner respectfully disagrees. Tabor discloses the invention overcomes the above disadvantages including allowing testing after packaging and immediately prior to implantation of the device (e.g. Col. 1, ll. 29-33,41-46), therefore Tabor does disclose that the action of testing is executed immediately after packaging and immediately prior to implantation of the electrode array into a person. 
Applicant argues that Tabor modified by Patrick and Taff does not teach an electric conducting medium that can include a solid material such as a conductive foam or steel wool (pg. 33-34 of response filed 4/5/2021), the examiner respectfully disagrees. The language “conductive foam or steel wool” is alternative language and has interpreted to mean a solid material such as a conductive foam or a solid material such as a steel wool. As stated within claims 38 and claim 33 from which claim 38 depends. Taff discloses an inner packaging that includes an electric conducting medium that can include a fluid or liquid gel or a conductive foam (e.g. paragraphs [0025],[0069]). Taff was used to modify the teachings of Tabor as evidence by Patrick to include using the conductive foam. As stated within the rejection, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of Tabor as evidence by Patrick with the teachings of Taff to include instead of using a conductive fluid or liquid gel to use a conductive foam in order to provide the predictable result of a conducting medium that is more solid to reduce any potential leakage of the conducting material from the package of the device. The modification of Tabor as evidence by Patrick with the teachings of Taff teaches using a solid material such as a conductive foam. 
Applicant argues that Tabor does not teach the apparatus includes component(s) separate from the package that envelope the two electrodes that are configured to enable the testing for the open circuit; or the apparatus includes component(s) that are integral to the package that are configured to establish a conductive path between the two electrodes to enable the testing for the open circuit (pgs. 34-35 of the response filed 
Applicant argues that Tabor does not teach the system is configured to enable open circuit testing via a single use applicator (pgs. 35-37 of the response filed 4/5/2021), the examiner respectfully disagrees. Tabor discloses the system is configured to enable open circuit testing via a single use applicator (e.g. testing is enabled while the electrodes are contained in the sealed package, Col. 2, ll. 51-53). Additionally, Tabor discloses that providing packages that allow a “only once” test for open circuits is known within the art (e.g. Col. 1, ll. 20-29), therefore enabling a system that enables open circuit testing via a single use applicator would have been obvious to one having ordinary skill in the art before the effective filing date as such technique was well-known in order to yield the predictable resulting of providing for testing electrodes before use as disclosed by Tabor. Regarding claim 24 from which claim 36 depends, it is noted that it is the system that is configured to enable two types of conductivity testing within claim 24 there is no mention of a “single use applicator” within claim 24. 
Applicant argues that Tabor does not teach a sterilely sealed package (e.g. pgs. 37-38 of the response filed on 4/5/2021), the examiner respectfully disagrees. Tabor discloses that the electrodes are contained within a packing system (e.g. 11) that includes a tube that includes the electrodes and the liquid used for testing (e.g. 13) which is sealed (e.g. Col. 2, ll. 47-53) and further discloses the container or tube being permeable to a sterilizing medium such as ETO/steam (Col. 2, ll. 33-35). Regarding the package being sterilely sealed, it was well known in the art before the effective filing date to sterilize the package at the manufacturing plant and then ship the sterilized sealed package to the hospital or medical center  where the surgery is to be performed as evidence by Patrick (e.g. Col. 1, ll. 40-63); therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to sterilized the package of Tabor at the manufacturing plant and then ship the sterilized sealed package to the hospital or medical center as such technique of sterilizing at the 

/JG/
Examiner, Art Unit 3792

/REX R HOLMES/Primary Examiner, Art Unit 3792